Case 2:19-cv-15749-SRC-CLW Document 22 Filed 05/06/20 Page 1 of 1 PageID: 50




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                       :
  MICHAEL FRITZ,                                       :        Civil Action No. 19-15749 (SRC)
                                                       :
                                      Plaintiff,       :                    ORDER
                                                       :
                       v.                              :
                                                       :
  TERMINITE, INC. et al.,                              :
                                                       :
                                   Defendants.         :
                                                       :
                                                       :
                                                       :

CHESLER, District Judge

       The Court concludes that it erred in its decision to approve the parties’ settlement

agreement. The Opinion (Docket Entry No. 20) is WITHDRAWN. The Order (Docket Entry

No. 21) is VACATED. This case shall be reopened as an active case.

       SO ORDERED.

                                                                s/ Stanley R. Chesler
                                                           STANLEY R. CHESLER
                                                           United States District Judge


Dated: May 6, 2020




                                                   1
